              ;,": .,
:t-" .   '   'lo.
                                                                                                                                                                             ld-
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of l



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                       (For Offenses Committed On or After November I, 1987)
                                             v.

                                     Javier Flores-Gomez                                               Case Number: 3:19-mj-21824

                                                                                                       Martin G Molina
                                                                                                                 0
                                                                                                       Defendant s Attorney


             REGISTRATION NO. 74771298
             THE DEFENDANT:
              ~ pleaded guilty to count(s) 1 of Complaint
                                                       ~~~-"--~~~~~~~~~~~~~~~~~~~~~~~~




                    D was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                   Nature of Offense                                                                         Count Number(s)
             8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                               1

                    D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~-




                    D Count(s)                                                                          dismissed on the motion of the United States.

                                                                              IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                            ~ TIME SERVED                                        D                                           days

                    ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
                    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.
                    D Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Monday, May 6, 2019
                                                                                                     Date of Imposition of Sentence
                                                                                                                                           ~




                                                                 r:- ., !i   '"''""" f "~
                                                                 ~"~   JLEu
                                                                 MAY 0 G 2019
              Clerk's Office Copy!                     CLERK, u.s. rns1mc1 c ou Rr                                                                  3: l 9-mj-21824
                                                    SOUTHEf'.;.J Di:JT.11CT OF CALIFO RN IA
                                                   BY                                       DEPUTY
                                                   ------·
